

117 HR 2416 IH: Stop Hate Crimes Act of 2021
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2416IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Lieu (for himself, Mrs. McBath, Mr. Ruiz, Ms. Jackson Lee, Mr. Takano, Ms. Escobar, Mr. Johnson of Georgia, Mrs. Hayes, Ms. Chu, Mr. Castro of Texas, Mr. Cicilline, Mr. Horsford, Ms. Garcia of Texas, Ms. Bass, Mrs. Demings, Mr. Swalwell, Mr. Deutch, Mr. Neguse, Ms. Williams of Georgia, Mr. Blumenauer, Ms. Meng, Mr. Correa, Mr. Panetta, Ms. Velázquez, Ms. Lee of California, Mr. Danny K. Davis of Illinois, and Ms. Matsui) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify the causation element in the Federal hate crime statute, and for other purposes.1.Short titleThis Act may be cited as the Stop Hate Crimes Act of 2021.2.Clarification as to causation element in hate crimesSection 249(a) of title 18, United States Code, is amended—(1)in paragraph (1), in the matter preceding subparagraph (A)—(A)by striking because of and inserting if; and(B)by inserting after origin of any person the following: was a contributory motivating factor for causing or attempting to cause such injury; and(2)in paragraph (2)(A), in the matter preceding clause (i)—(A)by striking because of and inserting if; and(B)by inserting after disability of any person the following: was a contributory motivating factor for causing or attempting to cause such injury.